Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Applicant’s Arguments
	Applicant’s arguments filed 6/27/2022 have been fully considered, but they are deemed to be moot due to new references of JUNG et al (Radial k-t FOCUSS for High-Resolution Cardiac Cine MRI) and NAVARRO et al (Direct and inverse discrete Zernike transform).  The main reference of Menchik teaches the input of a bitmap used to print the elements according to the pixels on the bitmap (figures 9A-9C; [0158]-[0159]). Given any inputted bitmap, the Menchik printer prints a layer according to the bitmap, or a modified layer according to a modified bitmap (e.g., figures 4A-4B, [0187]-0189]).  It is well-known in the computer art that the pattern of the sample points in the bitmap can be changed through a process called resampling of data in which the new sample data can be derived from the original inputted bitmap through interpolation (Jung, Figure 1, changing from Cartesian bitmap to polar bitmap using bilinear interpolation) (see also Navarro, figure 1 showing different sample patterns – new sample values in the new sampling pattern can be calculated from the old sample values of the original sampling pattern using interpolation).  Accordingly, the claimed invention as represented in the claims does not represent a patentable distinction over the art of record.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over MENCHIK et al (EP 3 166 774 B1) in view of JUNG et al (Radial k-t FOCUSS for High-Resolution Cardiac Cine MRI) and NAVARRO et al (Direct and inverse discrete Zernike transform).  
As per claim 1, Menchik teaches the claimed “processing method for data on an image, applied in a printing technology, wherein the image comprises a first bitmap image” (Menchik, [0085]).  It is noted that Menchik does not explicit teach “the resampling of the first bitmap to create a second bitmap with different sampling pattern” for use in printing.  However, the resampling of a bitmap to provide another bitmap with different sampling pattern is well known in the art; specifically, the Menchik reference teaches the input of a bitmap used to print the elements according to the pixels on the bitmap (figures 9A-9C; [0158]-[0159]); given any inputted bitmap, the Menchik printer prints a layer according to the bitmap, or a modified layer according to a modified bitmap (e.g., figures 4A-4B, [0187]-0189]);  it is well-known in the computer art that the pattern of the sample points in the bitmap can be changed through a process called resampling of data in which the new sample data can be derived from the original inputted bitmap through interpolation (Jung, Figure 1, changing from Cartesian bitmap to polar bitmap using bilinear interpolation); specifically, Jung teach “dividing the first bitmap image into a plurality of regions; selecting sampling positions in each of the plurality of regions; performing sampling to acquire sample points” (Jung, page 69, column 2, equation [9] to page 70, column 1, line 10 including equation [10]); and “rearranging the sample points to form a second bitmap image, the second bitmap image being different from the first bitmap image” (Jung, figure 1 – bilinear interpolation from Cartesian to polar); (see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  Thus, it would have been obvious, in view of Jung and Navarro, to configure Menchik’s method as claimed by resampling an original bitmap to provide a printing bitmap used in the printing.  The motivation of resampling the bitmap is to improve the quality of a specific type of image and increase the efficiency of print motion of inkjet printing head.

 

Claim 2 adds into claim 1 “wherein an execution manner for dividing the first bitmap image into the plurality of regions, selecting the sampling positions in each of the plurality of regions and performing sampling comprises dividing the first bitmap image into a plurality of circumferences, selecting the sampling positions on each of the plurality of circumferences along a circumferential direction of the circumference, and performing sampling to acquire the sample points” (Jung, figure 1; Navarro, figure 1 and table I; Menchik, [0106], [0147], [0152], [0208] – it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 3 adds into claim 2 “wherein among the plurality of circumferences, at most one of the plurality of circumferences coincides with a largest inscribed circle of the first bitmap image, and other circumferences of the plurality of circumferences are located within the largest inscribed circle” which is obvious because given a bit map, a largest circle can be defined within the bitmap, or other circles are smaller and located internally of the largest circle.

Claim 4 adds into claim 3 “wherein the plurality of circumferences are concentric circles” (Jung, figure 1; Navarro, figure 1 and table I; Menchik, figures 4-5– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 5 adds into claim 4 “wherein differences in radii of every two adjacent circumferences of the plurality of circumferences are equal” (Jung, figure 1; Navarro, figure 1 and table I; Menchik, figures 4A-4B – it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 6 adds into claim 2 “wherein on any one of the plurality of circumferences, central angles formed by any two adjacent ones of the sampling positions are equal” (Jung, figure 1; Navarro, figure 1 and table I; Menchik, figure 4A– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 7 adds into claim 2 “wherein an execution manner for selecting the sampling positions on each of the plurality of circumferences and performing sampling to acquire the sample points comprises selecting a same number of sampling positions on each of the plurality of circumference and performing sampling to acquire a same number of sample points” (Jung, figure 1; Navarro, figure 1 and table I; Menchik, figure 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 8 adds into claim 7 “wherein for each of the plurality of circumferences, a number of sampling positions on the circumference is N=2.pi.r*P/25.4, where P is a resolution of a print target and r is a radius of a largest inscribed circle of the first bitmap image” which is just a matter of design choice because the sample positions can be arbitrarily defined, the number of sampling positions is proportional to the circumference, and the original Disclosure does not provide any inventive advantage of the claimed “different in radii between adjacent circumferences is arbitrarily selected as 24.5/P (see Disclosure, [00114); Jung, figure 1; Navarro, figure 1 and table I; Menchik, figure 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).

Claim 9 adds into claim 2 “wherein an execution manner for selecting the sampling positions on each of the plurality of circumferences and performing sampling to acquire the sample points comprises selecting a different number of sampling positions on each of the plurality of circumferences and performing sampling to acquire a different numbers of sample points” which is just a matter of design choice because the sample positions can be arbitrarily defined and the original Disclosure does not provide any special or inventive advantage of the claimed “different numbers of sample positions on each circumference.” See also Jung, page 69, column 2, equation [9] to page 70, column 1, line 10 including equation [10]; figure 1 – bilinear interpolation from Cartesian to polar); (Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 10 adds into claim 9 “wherein when selecting a different number of sampling positions on each of the plurality of circumferences and performing sampling to acquire a different number of sample points, a variation trend of numbers of sampling positions selected on the plurality of circumferences is consistent with a variation trend of radii of the plurality of circumferences along a radial direction of a largest inscribed circle of the first bitmap image” which is just a matter of design choice (because the sample positions can be arbitrarily defined and the original Disclosure does not provide any special or inventive advantage of the claimed “a variation trend of numbers of sampling positions selected on the plurality of circumferences is consistent with a variation trend of radii of the plurality of circumferences along a radial direction of a largest inscribed circle” (Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 11 adds into claim 10 “wherein when selecting a different number of sampling positions on each of the plurality of circumferences and performing sampling to acquire a different number of sample points, for each of the plurality of circumferences, along the radial direction of the largest inscribed circle, a number of sampling positions selected on the circumference is proportional to a radius of the circumference” which is obvious because, assuming that the distance between two samples is a constant, then the number of samples is proportional to the circumference or its radius (Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 12 adds into claim 11 “wherein for each of the plurality of circumferences, the number of the sampling positions on the circumference is N = 27r*P/25.4, where P is a resolution of a print target and ris a radius of the circumference” which is just a matter of design choice because the sample positions can be arbitrarily defined, the number of sampling positions is proportional to the circumference, and the original Disclosure does not provide any special or inventive advantage of the claimed “different in radii between adjacent circumferences is arbitrarily selected as 24.5/P (see Disclosure, [00120]-[00121]; Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)). 

Claim 13 adds into claim 2 “wherein said rearranging the sample points to form the second bitmap image comprises rearranging the sample points in such a manner that sample points located on a same circumference are arranged in one row and sample points located on different circumferences and located in a same radial direction of a largest inscribed circle of the first bitmap image are arranged in one column, so as to form the second bitmap image” (Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 14 adds into claim 13 “wherein said rearranging the sample points comprises: rearranging the sample points in such a manner that the sample points located on the same circumference are arranged in one row and the sample points located on different circumferences and located in the same radial direction of the largest inscribed circle are arranged in one column, so as to form the second bitmap image of M*N, where M indicates a row, N indicates a column, and M and N are positive integers; and the method further comprises: supplementing one or more blank points when a number of sample points in each row is smaller than N, so that a sum of a number of the one or more blank points and the number of the sample points in the row is equal to N, wherein at each of the one or more blank points, a printing head does not execute an inkjet printing operation” which is just a matter of design choice because the sample positions can be arbitrarily defined and the blank points can introduced to fill out the space in which the blank point is not printed (Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 15 adds into claim 14 “wherein said supplementing the one or more blank points when the number of the sample points in the row is smaller than N is executed in one of following manners: supplementing the one or more blank points after the sample points; supplementing the one or more blank points before the sample points; or arranging the sample points and the one or more blank points alternately” which is just a matter of design choice because the sample positions can be arbitrarily defined and the blank points can introduced to fill out the space in which the blank point is not printed (Menchik, figures 9A-9C– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates; see also Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns)).  

Claim 16 adds into claim 1 “wherein an execution manner for dividing the first bitmap image into the plurality of regions, selecting the sampling positions in each of the plurality of regions and performing sampling comprises dividing the first bitmap image into a plurality of radii, selecting the sampling positions on each of the plurality of radii along a radial direction of a largest inscribed circle of the first bitmap image, and performing sampling to acquire the sample points, wherein each of the plurality of radii is a radius of the largest inscribed circle of the first bitmap image” (Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).  

Claim 17 adds into claim 16 “wherein said rearranging each of the sample points to form the second bitmap image comprises forming the second bitmap image in such a manner that each sampling point in a same radial direction of the largest inscribed circle is arranged in one column and all sample points, which are located on different radii of the plurality of radii and whose sampling positions have equal distances from a center of the largest inscribed circle, are arranged in one row, so as to form the second bitmap image” which is just a matter of design choice because the sample positions can be arbitrarily defined and the original Disclosure does not provide any special or inventive advantage of the claimed “row arrangement of the samples” (Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).  

Claim 18 adds into claim 16 “wherein when selecting sampling positions on each of the plurality of radii along the radial direction of the largest inscribed circle and performing sampling to acquire the sample points, numbers of sampling positions selected on different radii are equal” which is just a matter of design choice because the sample positions can be arbitrarily defined (Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates - see figure 4A - numbers of sampling positions selected on different radii are equal).

Claim 19 adds into claim 18 “wherein for each of the plurality of the radii, a number of sampling positions on the radius is k=r*P/25.4, where r is a radius of the largest inscribed circle and P is a resolution of a print target” which is just a matter of design choice because the sample positions can be arbitrarily defined, the number of sampling positions is proportional to the circumference, and the original Disclosure does not provide any special or inventive advantage of the claimed “different in radii between adjacent circumferences is arbitrarily selected as 24.5/P (see Disclosure, [001 20]- [00121])” (Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Navarro, figure 1 showing different sample patterns, and table I - different sampling schemes (rows) and number of samples (columns); Menchik, figures 4A-4B– it is obvious based on radial pattern bitmap based on  transforming the coordinates from a Cartesian system of coordinates into a polar system of coordinates).  
Claim 20 adds into claim 1 “wherein if a sampled data point is a blank point, a printing head does not execute an inkjet printing operation at the blank point” which is obvious because a “blank point’ would not need to be printed.

Claim 21 adds into claim 1 “if there is no data point at one of the sampling positions, selecting at least one neighboring point of a region where the sampling position is located as a sample point of the sampling position, the neighboring point being a data point located in at least one side of the region” which is obvious when a missing data of the sample is approximated by its neighboring point (see also Jung figure 1B)

Claim 22 adds into claim 11 “wherein the neighboring point is a data point obtained by any one of following manners: a data point at a coordinate position obtained by rounding a coordinate of the sampling position; a data point at a coordinate position obtained by rounding-up or rounding-down a coordinate of the sampling position; or a data point at a coordinate position obtained by weighting coordinates of positions where a plurality of neighboring points are located” which is obvious when a missing data of the sample is approximated by its neighboring point in which the “neighboring” can be defined as “rounding” to approximate the coordinate positions (Jung, figure 1B – interpolation with assigned weights)

Claim 23 adds into claim 1 “wherein the first bitmap image is a rectangular bitmap image; and the second bitmap image is a bitmap image uniformly distributing in each of the plurality of regions” which is well known in the art as in case of scaling an image in which each area of the rectangular bitmap is upsampling (e.g., uniformly increase the number of samples).

Claim 24 claim a printing system based on the method of claim 1; therefore, it is rejected under a similar rationale.

Due to new ground of the rejection, this, action has been made NON-FINAL.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616